PER CURIAM.
The appellee moves to docket and dismiss this appeal. The proofs accompanying the motion show that the appellant has not met its obligation to prosecute said appeal with reasonable diligence and to effect. From the motion papers it is apparent that the appeal has been taken solely for delay.
It is therefore ordered that said appeal be docketed in this court and the same be and it is hereby dismissed. It is further ordered and adjudged that appellee do have and recover from said appellant the sum of twenty-five dollars ($25) as damages for a frivolous appeal. Appellee recovers her costs.